PROYOSTY, J.
This suit is the sequel to Barber Asphalt Co. v. Watt, 51 La. Ann. 1345, 26 South. 70. It is a suit to recover an amount alleged to be due by defendant as owner of property fronting on Calhoun street for the proportional share of the property per running foot front in the cost of paving with asphalt the street upon which the property abuts. All questions in the case have been eliminated, except as to the meaning and effect of the following clause in the petition of the property holders asking the city council to order the paving of the street, to wit:
“Providing the paving and curbing shall not cost the property holders more than three dollars and 75/ioo ($3.75) per running foot.” Does “per running foot” mean “per running foot of property front” or “per running foot of street.” Under the one interpretation the property holders would owe exactly twice as much as under the other. It would be strange, indeed, if a contract of this importance had been drawn with such looseness that this question would have remained open. Such is not the fact. The city engineer and the assistant city engineer testify that in paving parlance “running foot” has a technical meaning, and that that meaning is ' “foot front of property.”
On the face of the papers, honors would be even between the two interpretations; for, while the paving is only half as long as the property front, the “curbing” is of the same length; and the price is stipulated for both paving and curbing.
The judgment appealed from is affirmed.